EXHIBIT 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), effective as of October 31, 2014,
is entered into by and between Borneo Resource Investments Ltd. (the “Company “)
and Marco Ku Hon Wai (the “Consultant“).

 

WHEREAS, the Company desires to engage the services of Chief Financial Officer;
and,

 

WHEREAS, Consultant wishes to provide the services sought by the Company, as
described above.

 

NOW, THEREFORE, in consideration of the mutual promises and representations
contained herein, the parties hereby agree as follows:

 

1. Commencement and Term of Consulting Services

 

 

1.1

Subject to the terms and conditions set forth in this Agreement, the term of
this Agreement shall begin on the date hereof and continue until December 31,
2015 (the "Term").

 

 

 

 

1.2

Upon the expiration of the Term of this Agreement, if the Agreement is not
terminated under the provisions of Section 1.3 below, this Agreement shall be
automatically renewed for consecutive one quarter periods unless either party
provides a written notice of non-renewal for any reason at least thirty days
prior to the end of the Term or any additional one quarter renewal period (the
"Renewal Period") (the Term and any Renewal Periods shall be referred to
collectively herein as the "Engagement Period").

 

 

 

 

1.3

This Agreement may be terminated by either the Company or the Consultant with or
without cause by giving written notice of termination, no earlier than thirty
days from the date hereof and at any time thereafter during the Engagement
Period. Such notice of termination will be effective upon giving of said notice,
or as may otherwise be stated in the notice. Notice shall be deemed given when
personally delivered, or when mailed, postage prepaid, by registered or
certified mail, to the party so to be notified at the address of such part last
of record with the party giving such notice. In addition, notice shall be deemed
given if faxed or e-mailed to the party so to be notified by the party giving
such notice.

 

2. Duties of Consultant

 

During the Engagement Period, Consultant will perform the duties of the Chief
Financial Officer for the Company.  Consultant hereby agrees to use its best
efforts to perform the services described in this Section 2. Consultant,
however, shall not be required to dedicate its full time and effort to the
performance of said services.

 

3. Compensation to Consultant for Consulting Services

 

 

3.1.

In consideration for the consulting services described in Section 2, the Company
shall pay the Consultant $5,000 per month or other mutually agreed to amount for
the Consultant performing the services under Section 2 (the “Fees) for the first
three months of this contract. The company will increase this fee to $10,000 per
month. 

 

 

3.2

The company will carry an Officer and Director Insurance Policy to cover any
legal issues that may occur as a result to the Consultant doing their job for
the company.

  

4. Obligation for Expenses

 

 

4.1.

The Company agrees to reimburse Consultant for reasonable out-of-pocket and
travel expenses. Consultant agrees to obtain Company’s approval before incurring
expenses that exceed $500 in any one-month period, should Consultant wish to be
reimbursed for such expenses (the “Reimbursable Expenses”). Receipts or other
appropriate documentation of such expenses shall be submitted to Company. The
Company agrees to reimburse Consultant monthly.

   

 

4.2.

If the Agreement is terminated under provisions hereof, any Reimbursable
Expenses incurred by Consultant prior to termination and outstanding at the time
of termination will be paid by Company to Consultant.

 

5. Independent Contractor

 

 

5.1.

This Agreement shall not render Consultant an employee, partner, or joint
venture with the Company for any purpose. Consultant is and will remain an
independent contractor in its relationship to the Company. All taxes and other
charges imposed by federal, state, or local governments with respect to the
Consultant's fees and reimbursable expenses, including, but not limited to, any
income taxes, sales or gross receipts tax or workers' compensation premiums,
shall be the responsibility of, and paid by, the Consultant.

 

 
1


--------------------------------------------------------------------------------




 

6. Confidentiality

 

 

6.1.

The parties agree that the terms of this Agreement shall be kept strictly
confidential except to the extent necessary to satisfy the Company’s obligations
under the Securities Exchange Act of 1934 and the rules adopted by the
Securities and Exchange Commission.

 

7. Indemnification of Consultant and Consultant’s Employees and Agents by the
Company

 

 

7.1.

The Company hereby agrees to indemnify and hold Consultant and Consultant’s
employees and agents (the “Indemnified Parties”) harmless against (i) any and
all liabilities, obligations, losses, damages, claims, and actions asserted
against the Company, the Company’s officers, directors or affiliates; (ii) any
claims made against Consultant except upon a finding of the Consultant’s willful
conduct that is a violation of the law or gross negligence; (iii) any claim
resulting from or arising out of any misstatement or omission of material fact
contained in one or more of the statements, representations, press releases,
announcements, reports, or filings made or prepared by the Company or its agents
and (iv) any cost or expense (including reasonable attorneys’ fees and court
costs) incurred by the Indemnified Parties in connection with the foregoing
(including, without limitation, any cost or expense incurred by the Indemnified
Parties in enforcing their rights pursuant to this section).

   

 

7.2.

Consultant shall be entitled to reasonable advancement of compensation should an
indemnifiable claim be made. Specifically, the Company shall advance all
reasonable expenses incurred by the Consultant in connection with the
investigation, defense, settlement or appeal of any civil or criminal action or
proceeding, including but not limited to attorneys’ fees, costs of bonds and
other costs of proceedings or appeals. Consultant hereby undertakes to promptly
repay such amounts advanced only if, and to the extent that, it shall ultimately
be determined by a court of competent jurisdiction that Consultant is not
entitled to be indemnified by the Company. The advances to be made hereunder
shall be paid by the Company to Consultant within fifteen (15) days following
delivery of a written request therefore.

 

8. Further Assurance

 

 

8.1.

Each of the parties shall hereafter execute all documents and do all acts
reasonably necessary to effect the provisions of this Agreement.

 

9. Severance

 

 

9.1.

If any provision of this Agreement is held to be illegal or invalid by a court
of competent jurisdiction, such provision shall be deemed to be severed and
deleted; and neither such provision, nor its severance and deletion, shall
affect the validity of the remaining provisions.

 

10.  Arbitration

 

 

10.1.

Any dispute or claim related to this Agreement shall be settled by binding
arbitration in Los Angeles County, California. All arbitration shall be
conducted in accordance with the rules and regulations of the American
Arbitration Association (“AAA”). AAA shall designate an arbitrator from an
approved list of arbitrators following both parties’ review and deletion of
those arbitrators on the approved list having a conflict of interest with either
party. A demand for arbitration shall be made within a reasonable time after the
claim, dispute or other matter has arisen and in no event shall such demand be
made after the date when institution of legal or equitable proceedings based on
such claim, dispute or other matter in question would be barred by the
applicable statutes of limitations. The decision of the arbitrators shall be
rendered within 60 days of submission of any claim or dispute, shall be in
writing and mailed to all the parties included in the arbitration. The decision
of the arbitrator shall be binding upon the parties and judgment in accordance
with that decision may be entered in any court having jurisdiction thereof.

 

11.  Assignment

 

 

11.1.

Neither party will (by contract, operation of law or otherwise) assign this
Agreement or any right under this Agreement without the prior written consent of
the other party.

 

 
2


--------------------------------------------------------------------------------




 

12.  Representations

 

 

12.1.

The Consultant represents that it has the requisite authority and power to enter
into this Agreement.

   

 

12.2.

The Company represents that: (1) it has the requisite authority and power to
enter into this Agreement; (2) this Agreement and the obligations recited
hereunder have been approved by the Company’s Board of Directors

 

13.  Correspondence

 

 

13.1.

The Consultant’s address for correspondence is:

Flat D, 22/F, Block 1, Grand Promenade, 

Hong Kong

 

 

13.2

The Company’s address for correspondence is:

 

 19125 North Creek Parkway, Suite 120
Bothell, WA, 98011-8000 USA

 

14.  Entire Agreement

 

 

14.1.

This Agreement states the entire agreement between Company and Consultant with
regard to the Services.

 

15.  Governing Law

 

 

15.1.

This Agreement and all questions arising hereunder shall be governed and
interpreted by the laws of King County, State of Washington, United States of
America.

 

This Agreement may be signed in original or in counterparts, and each
counterpart shall be deemed an original and, taken together, the counterparts
shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

BORNEO RESOURCE INVESTMENTS LTD.

 

/s/ Nils A. Ollquist    


By: Nils Ollquist
Title: CEO

 

Consultant

 

        /s/ Ku Hon Wai    
Ku Hon Wai (Marco Ku)                  

 

 3

--------------------------------------------------------------------------------